Title: Thomas Jefferson: Extract of a letter endorsing John Taylor of Caroline, ca. 27 June 1821, 27 June 1821
From: Jefferson, Thomas
To: 


            
            
              
              
          Extract of a letter from Th: Jefferson to —I have read Colo Taylor’s book of  ‘Constructions construed’ with great satisfaction, and, I will say, with edification; for I acknolege it has corrected some errors of opinion  into which I had slidden, without sufficient examination. it is the most logical retraction of our governments to the original and true principles of the constitution creating them which has appeared since the adoption of that instrument. I may not perhaps concur in all it’s opinions, great & small; for no two men ever thought alike on so many points. but on all it’s important questions, it contains the true political faith, to which every catholic republican should stedfastly hold. it should be put into the hands of all our functionaries, authoritatively, as a standing instruction, & true exposition of our constitution, as understood at the time we agreed to it. it is a fatal heresy to suppose that either our state-governments are superior to the federal, or the federal to the states. the people, to whom all authority belongs, have divided the powers of government into two distinct departments, the leading characters of which are foreign & domestic, & they have appointed for each a distinct set of functionaries. these they have made co-ordinate, checking & balancing each other, like the three cardinal departments, in the individual states: each equally supreme as to the powers delegated to itself, and neither authorised ultimately to decide what belongs to itself, or to it’s Coparcenor in government. as independant in fact as different nations. a spirit of forbearance and compromise therefore, & not of encroachment & usurpation, is the healing balm of such a constitution: and  each party should prudently shrink from all approach to the line of demarcation, instead of rashly overleapping it, or throwing grapples ahead to haul to hereafter. but finally the peculiar happiness of our blessed system is that in differences of opinion between these different sets of servants, the appeal is to neither, but to their employers peaceably assembled by their representatives in Convention. this is more rational than the jus fortioris, or the Cannon’s mouth, the ultima et sola ratio regum.—
            